DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-5, and 7-13 are currently pending.
Claims 3 and 6 have been canceled.
Claims 12 and 13 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Response to Amendments
Applicant’s amendments filed 03/09/2022 have been entered.
Claims 1-2 and 4-5 have been amended. 
The Section 112(a) and 112(b) rejections have been withdrawn due to Applicant’s amendments.
The Section 103 rejections have been withdrawn due to Applicant’s amendments.
However, new Section 103 rejections have been implemented to reflect Applicant’s amendments upon further search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2013/0209773 A1) in view of Chen et al. (WO 2016/145638 A1).
Regarding claims 1-2, 4, and 10,
Endo teaches glass for use as a cover glass in flat panel devices such as mobile phones or personal digital assistant devices in order to provide improved protection by improving various properties and thus may be considered a protective glass (Endo: abstract; par. 0001). The protective glass comprises a compressive stress layer of a certain depth formed on the surface of the glass through a chemical strengthening treatment (Endo: abstract; par. 0004, 0045, and 0100). The protective glass has a thickness of 0.3 to 2 mm, which is within the disclosed range of Endo: par. 0047). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
The protective glass may have a glass chemical composition may comprise, in terms of mol%, 62 to 68% of SiO2, 6 to 12% of Al2O3, 0 to 1% of Li2O, 9 to 17% of Na2O, 0 to 7% of K2O, 7 to 13% of MgO, 0 to 1% ZnO, and 0 to 0.8% of ZrO2 which overlaps with the claimed compositional proportions (Endo: par. 0019-0024, 0060-0064, 0085, and 0088). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
The protective glass has a compressive stress of 550 MPa or greater and a depth of compressive stress within the claimed range after a chemical strengthening treatment that is typically done in a molten salt of from 350 to 550ºC from 2 to 20 hours which overlaps with the claimed properties and first chemical heat treatment (Endo: abstract; par. 0026, 0027, 0039, 0042, 0045, and 0100; Tables 1-9).
Endo is silent towards the protective glass having a dielectric constant of 8.0 to 9.8 at room temperature and ant an operating frequency of 1 kHz. 
However, Endo teaches the disclosed structure, properties, and composition for the protective glass as explained above. Therefore, the glass of Endo is expected to exhibit the same properties such as the claimed dielectric constant when measured under the claimed conditions. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or 
Regarding claim 5,
Endo teaches the protective glass required by claim 2. Endo does not explicitly teach a superposed compressive stress of the compressive stress layer is obtained through a second chemical strengthening treatment and the second chemical strengthening treatment is performed at a temperature of 380-400ºC for 10-100 minutes. However, the resulting compressive stress required by claim 2 is met by Endo as explained above. The language requiring a “second chemical strengthening treatment” at the claimed temperature and time is product by process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. In this case, as no additional compressive stress is 
Regarding claim 9,
Endo teaches the protective glass required by claim 1. Endo is silent towards the light transmittance and is thus silent towards the light transmittance of the glass being above 90% in the visible light wavelength range of 380 to 780 nm.
However, Endo teaches the disclosed structure, properties, and composition for the protective glass as explained in the rejection of claims 1-2, 4, and 10 above. Therefore, the glass of Yamanaka is expected to exhibit the same properties such as the claimed light transmittance. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 11,
Endo teaches the protective glass required by claim 1. As stated above, the protective glass may have a glass chemical composition may comprise, in terms of mol%, 62 to 68% of SiO2, 6 to 12% of Al2O3, 0 to 1% of Li2O, 9 to 17% of Na2O, 0 to 7% of K2O, 7 to 13% of MgO, 0 to 1% ZnO, and 0 to 0.8% of ZrO2 which overlaps with the claimed compositional proportions (Endo: par. 0019-0024, 0060-0064, 0085, and 0088). The claim requiring “an increase of alkali In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
In this case, there appears to be no structural difference between the claimed final structure in the claimed protective glass product and the protective glass product of Endo as the resulting alkali metal content of Endo, which is strengthened using the same types of ion exchange materials as disclosed in Applicant’s specification, may be calculated from 0 to 1% for Li2O, 9 to 17% of Na2O, and 0 to 7% of K2O resulting in a range of about 9 to 25 mol% of alkali metal content which overlaps with the claimed range of 11.5 to 24.5 mol%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Claim 5 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Endo in view of Chen et al. (WO 2016/145638 A1).
Regarding claims 5,
Endo teaches the protective glass required by claim 2. Endo does not explicitly teach a superposed compressive stress of the compressive stress layer is obtained through a second chemical strengthening treatment and the second chemical strengthening treatment is performed at a temperature of 380-400ºC for 10-100 minutes.
Chen teaches a cover glass for use in display devices in which a first and second chemical treatment or more are preformed to improve the strength of the glass without creating optical distortion of the cover glass (Chen: abstract; pg. 2, par. 1 and 2). The chemical heat treatment is a first chemical strengthening step at a time and temperature and a second chemical strengthening step at another time and temperature which results in a compressive stress (may be considered a superposed compressive stress) (Chen: pg. 3; par. 4-9). One embodiment discloses a first chemical strengthening at about 390 to 430ºC from about 1 second to about 3.2 hours (Chen: pg. 5, par. 2 and 3) which overlaps with the disclosed first chemical strengthening treatments time and temperature (required by claim 4 which also overlaps with the disclosed time and temperatures taught by Endo as explained above. The second chemical strengthening may be from about 390ºC to about 430ºC at a time of about 12 minutes to about 17 minutes which overlaps with the time and temperatures required by the claim (Chen: pg. 5, par. 5 and 6). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Endo and Chen are in the corresponding field of protective glass covers for displays. Therefore, it would have been obvious to one of ordinary skill in the art to chemically strengthen the protective glass of Endo in the manner of Chen to provide a superposed compressive stress of the compressive stress layer, which is performed at overlapping temperatures and time as .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Kaneko et al. (JP 2004/240548 A; machine translation provided by Applicant).
Regarding claim 7,
Endo teaches the protective glass required by claim 1. Yamanaka is silent towards the protective glass having a surface waviness of 0.10 to 0.50 µm. It is noted that Applicant’s specification does not provide a special or specific definition for a “surface waviness”. Therefore, any measure of a surface “waviness” or unevenness with the claimed dimensions will satisfy the limitation.
Kaneko teaches a glass plate for use as a cover glass for pen input devices (Kaneko: abstract). The cover glass preferably has a transparent layer with aa surface profile, which is described as having a waviness shape, with an average surface roughness (Ra) of between 0.10 to 0.30 µm and a maximum protrusion height (Rp) of from 0.5 to 2.00 µm which can both be considered a form of “surface waviness” resulting in a “surface waviness” overlapping with the claimed range of from 0.35 to 0.50 µm to provide improved writing quality if the cover glass plate is utilized as a touch display device (Kaneko: abstract; Figs 2 and 3; par. 1 and 2). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Endo and Kaneko are in the corresponding field of glass sheets for use in electronic display devices. Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 8,
Endo in view of Kaneko teaches the protective glass required by claim 7. The limitations requiring a surface waviness “after physical thinning” and “after chemical thinning” are product by process limitations. Kaneko teaches multiple surface waviness dimensions such as Ra and Rp which overlap with both of the claimed ranges of 0.05 to 0.50 µm and 0.10 to 0.80 µm, thus there appears to be no structural difference between the overlapping surface waviness of Kaneko and the claimed surface waviness obtained by the physical and chemical thinning process steps. Further, Drawings 2 and 3 of Kaneko show a difference in in the surface waviness in a vertical direction.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.

Response to Arguments
Applicant’s arguments filed 03/09/2022 are moot as the arguments are drawn to Prior art which is not utilized in the updated rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783